Digitally signed
                                                                          by Reporter of
                                                                          Decisions
                                                                          Reason: I attest to
                        Illinois Official Reports                         the accuracy and
                                                                          integrity of this
                                                                          document
                               Appellate Court                            Date: 2020.12.03
                                                                          10:44:16 -06'00'



                   In re Julie M., 2019 IL App (4th) 180753



Appellate Court    In re JULIE M., a Person Found Subject to Involuntary Admission
Caption            (People of The State of Illinois, Petitioner-Appellee, v. Julie M.,
                   Respondent-Appellant).



District & No.     Fourth District
                   No. 4-18-0753



Filed              December 20, 2019
Rehearing denied   January 1, 2020



Decision Under     Appeal from the Circuit Court of Champaign County, No. 18-MH-17;
Review             the Hon. Jason M. Bohm, Judge, presiding.



Judgment           Affirmed.


Counsel on         Veronique Baker and Matthew Davison, of Illinois Guardianship &
Appeal             Advocacy Commission, of Hines, for appellant.

                   Julia Rietz, State’s Attorney, of Urbana (Patrick Delfino, David J.
                   Robinson, and James Ryan Williams, of State’s Attorneys Appellate
                   Prosecutor’s Office, of counsel), for the People.
     Panel                    JUSTICE KNECHT delivered the judgment of the court, with
                              opinion.
                              Justices Turner and Harris concurred in the judgment and opinion.


                                               OPINION

¶1         In October 2018, the circuit court found respondent, Julie M., subject to involuntary
       admission on an inpatient basis. Respondent appeals the order, arguing the court erred in
       denying her motion to dismiss the State’s petition for involuntary admission as untimely filed
       in violation of sections 3-604 and 3-610 of the Mental Health and Developmental Disabilities
       Code (Mental Health Code) (405 ILCS 5/3-604, 3-610 (West 2016)). More specifically,
       respondent contends the facility in which she received both medical treatment and psychiatric
       treatment was a “mental health facility” that failed to comply with the admission requirements
       of the Mental Health Code and, as a result, held and treated her involuntarily for longer than
       the 24-hour period in which a petition for involuntary admission should have been filed.
       Respondent argues that the admission requirements of the Mental Health Code should have
       been complied with when her psychiatric treatment began, not when she was medically
       discharged. Respondent also contends that the circuit court erred when it found, under In re
       Linda B., 2017 IL 119392, 91 N.E.3d 813, that she had the burden of establishing the
       psychiatric treatment she received was imposed involuntarily. Respondent concedes the issue
       is moot but argues her appeal falls within the capable-of-repetition-yet-avoiding-review and
       public-interest exceptions to the mootness doctrine. We affirm.

¶2                                          I. BACKGROUND
¶3         On October 5, 2018, a petition for involuntary admission under section 3-601 of the Mental
       Health Code (405 ILCS 5/3-601 (West 2016)) was filed on behalf of respondent, a patient in
       the cardiovascular unit of Carle Foundation Hospital (Carle). According to the petition,
       respondent suffered mental illness and needed immediate hospitalization to prevent harm to
       herself or others. Among the allegations in the petition is the allegation respondent refused
       treatment or failed to adhere adequately to prescribed treatment because of the nature of her
       illness. The petition further indicated respondent, in a short period of time, twice received
       treatment at Carle following suicide attempts:
                    “[Respondent] arrived via [emergency medical services] after a suicidal attempt on
                9/14/18. She intentionally ingested 2 AAA batteries and 1 button battery. She has
                expressed suicidal ideation numerous times during this hospitalization. She reported
                that she went home from inpatient psychiatric hospitalization, became suicidal again,
                and intentionally swallowed batteries again with the expressed intent of committing
                suicide. During this hospitalization, she attempted to harm herself with a piece of
                plastic cup and trauma shears. She tried to grab for the badge with expressed intent of
                harming herself. She told [a registered nurse] that ‘I just NEED to cut.’ ”
¶4         A disposition report, authored by Benjamin Gersh, M.D., a consult liaison psychiatrist at
       Carle, was filed with the circuit court on October 9, 2018. According to the report, respondent
       was 36 years old and had resided in a supportive living residence in Champaign, Illinois. On
       August 29, 2018, respondent presented to the emergency room for a “panic attack.” While

                                                  -2-
     awaiting transportation to an inpatient psychiatric facility, respondent swallowed two batteries
     from a television remote control. At that point, respondent was admitted to Carle and
     underwent a procedure to remove the battery that did not pass on its own. The psychiatry
     department consulted with respondent on August 30, 2018, and recommended inpatient
     psychiatric treatment. On September 7, 2018, respondent was discharged to “OSF 5-East
     inpatient psychiatric unit” (OSF). While in OSF, respondent was diagnosed with unspecified
     bipolar disorder, post-traumatic stress disorder, and borderline personality disorder. She was
     prescribed multiple medications. Three days after her admission, respondent was discharged
     from OSF. Respondent denied having suicidal ideations on the date of discharge.
¶5       According to the report, on September 14, 2018, respondent arrived at Carle’s emergency
     department after having swallowed two AAA batteries and one button battery. She was taken
     to the operating room for an endoscopy procedure. One battery was found in the esophagus.
     The next day, an endoscopy was performed but no battery was recovered. On September 20,
     2018, respondent underwent a colonoscopy for the removal of the remaining two batteries.
     Doctors found ulcerated areas, possibly due to battery liquid. Because of these injuries,
     surgical personnel were consulted. On September 21, 2018, surgery was performed, opening
     respondent’s colon. Three eroded areas and the remaining battery were found.
¶6       Dr. Gersh stated that the psychiatry department consulted with respondent on September
     17, 2018, and saw her regularly: “9/19, 9/26, 10/1, 10/2, 10/4, 10/5.” Respondent attempted to
     hurt herself multiple times with anything she could find in her room. Because of these
     episodes, respondent “required two sitters.” Dr. Gersh reported “[b]ecause of her high acuity,
     interdisciplinary team meetings [were held] and a behavioral plan was initiated. The first one
     was on 10/4.” Dr. Gersh completed the involuntary certificate on October 4, 2018.
¶7       Dr. Gersh further reported on respondent’s lengthy psychiatric history:
                 “Up until this current Carle admission on 9/14, she had been living at Eden
             Supportive Living. She does not appear to have this option anymore. She has been
             diagnosed with Borderline personality Disorder; along with major Depressive
             Disorder, Anxiety Disorder, Bipolar Disorder. She has a long[-]standing history of
             swallowing objects and cutting. ***
                 I saw her when she was at The Pavilion from 4/13 through 5/21/18. She was there
             for more than a month and was transferred to McFarland State Psychiatric Facility.
             During that admission, she swallowed a battery there [and was sent] to the Carle
             [emergency department], in which an EGD was performed to remove the battery. ***
                 From 11/2 through 11/5/2017, she was at Trinity Regional Medical Center after
             putting a pencil into her vagina and bladder. She was sent to an inpatient psychiatric
             unit. On 11/14/17, she was threatening to overdose on pills or insert objects into her
             vagina. She was sent to Gateway. On 12/7/2017, she broke off a plastic spoon piece
             into her vagina—she wanted to cut her insides. *** It looks like she was in McFarland
             as well in September 2017. In June 2017, she ingested batteries and went to a psych
             unit as well.”
¶8       The disposition report indicated that changes in respondent’s psychiatric medications
     occurred while she was in Carle. When she was discharged from OSF, respondent was on five
     psychiatric medications. As of the date of the disposition report, respondent had been taking
     seven.


                                                -3-
¶9         On October 16, 2018, respondent moved to dismiss the petition for involuntary admission.
       Respondent alleged she was admitted to Carle on September 14, 2018, and treated for the
       ingestion of batteries and injuries caused by the batteries. Respondent maintained she was
       medically cleared and fit for transfer to an inpatient psychiatric facility on September 28, 2018,
       but she remained involuntarily detained by Carle. Because, respondent argues, she was held
       more than 24 hours without proper documentation, which was not filed until October 4, 2018,
       she was entitled to release under sections 3-604 and 3-610 of the Mental Health Code.
¶ 10       Two days later, the circuit court held a hearing on respondent’s motion to dismiss and the
       State’s petition for involuntary admission. Respondent initially called Dr. Gersh to testify. In
       his role as consult liaison psychiatrist, Dr. Gersh and his team saw patients who “tried to hurt
       themselves or [were] psychotic or [had] psychiatric presentations of medical complications.”
       Carle did not have a psychiatric ward but treated psychiatric conditions. Dr. Gersh testified his
       team included Joseph Corbett, a nurse practitioner who was working on his psychiatric
       certification. After respondent’s September 14, 2018, admission to Carle, Corbett did not visit
       with respondent until September 17, 2018.
¶ 11       Dr. Gersh agreed with Corbett’s note recommending, on October 2, 2018, that respondent
       not be allowed to leave the facility against medical advice (AMA). The note meant that if
       respondent “expressed a desire to leave, *** then we would have been involved.” Dr. Gersh
       explained “usually if somebody’s trying to leave [AMA] and it’s somebody who’s tried to kill
       themselves, if they’re trying to leave, they will call us immediately to come in and do a
       decisionality examination on said person.”
¶ 12       Respondent next called Corbett to testify. Corbett was asked if respondent was willing to
       go to an inpatient psychiatry unit voluntarily. Corbett responded, “[D]uring this entire
       admission, she has all but—she even noted that, yeah, she’s been voluntary this—for this stay,
       she’s been voluntary to go to in-patient psychiatric hospitalization.” However, when asked if
       respondent, on September 26, 2018, told him “she would be willing to go to in-patient—an
       in-patient psychiatric hospital or unit voluntarily,” Corbett replied the record “doesn’t say.”
¶ 13       Corbett testified that, during an October 1 meeting, respondent reported she and her mother
       were looking at a homeless shelter in which respondent could reside. Respondent was “[t]ired
       of being stuck in the hospital.” Corbett noted that day that respondent stated, “she was just
       healing and waiting—just waiting for placement; specifically, regarding in-patient psychiatric
       hospitalization.” Corbett noted respondent should not be permitted to leave AMA, calling it
       standard protocol for patients who have demonstrated a risk to themselves. Corbett met with
       respondent again on October 2, and she told him to leave her room. Corbett complied and did
       not assess her that day. No notation that day was made on the record showing whether
       respondent voluntarily accepted treatment.
¶ 14       Renato Alcaraz Jr., an internal medicine hospitalist, testified that he treated respondent at
       Carle during the period of September 25-30, 2018. Dr. Alcaraz explained respondent was
       admitted to Carle for the ingestion of three batteries, one of which had to be retrieved via
       surgery. Laparoscopic surgery was planned, but, due to the inability to locate the battery, an
       open procedure was performed. While Dr. Alcaraz treated respondent, she was a patient on the
       medical floor. Respondent had postoperative abdominal pain. The incision had staples and was
       healing well. Respondent demonstrated no worrisome signs or symptoms around the surgical
       site. Her vital signs were relatively unremarkable. On September 28, 2018, Dr. Alcaraz’s
       department determined that respondent was medically stable. During his time treating

                                                   -4-
       respondent, Dr. Alcaraz did not expressly find respondent “medically stable for discharge.”
       Respondent’s counsel asked if Dr. Alcaraz required a patient’s staples to be removed before
       the patient is discharged from the hospital. Dr. Alcaraz agreed “there was no conversation
       about preventing her from being discharged at that point from a medical standpoint.” “[F]rom
       the 28th of September through the 30th of September,” he was “of the opinion [respondent]
       was medically stable for discharge.”
¶ 15       Kima Carroll, a registered nurse with Carle, testified she received a message that
       respondent was determined to be medically stable for discharge on September 28, 2018. Upon
       receiving such a determination, Carroll reviewed the institutions to which referrals could be
       sent. In respondent’s case, there were seven or eight institutions listed. Carroll sent necessary
       information to each of these institutions and followed up with them on September 29.
¶ 16       At the close of respondent’s evidence, the State called Dr. Gersh to testify. The State began
       questioning Dr. Gersh by asking if he had an opinion as to when respondent was discharged
       from Carle. Dr. Gersh responded that he felt “she was medically appropriate for transfer to a
       psych unit on [October 4, 2018].” The term “medical appropriateness” differed from “medical
       stability.” His decision was based on when respondent’s staples were removed. Dr. Gersh
       explained respondent tended “to swallow things, so having staples *** in somebody who
       swallows foreign objects is concerning and she had some serosanguineous leakage from her
       wound.” Because the local psychiatric facilities were not comfortable accepting “medically
       complicated people,” it was inappropriate to discharge respondent until October 4, 2018. She
       had nowhere to go. Respondent’s previous facility would not accept her. Her mother was
       attempting to find respondent a homeless shelter to reside in. In Dr. Gersh’s opinion,
       respondent’s “going to a homeless shelter [was] unacceptable.” Respondent’s staples were
       removed on October 3, 2018. The next day, she was discharged by the resident, which marked
       the end of her medical stay and respondent transitioned to a “psych stay.”
¶ 17       At the close of the evidence, the circuit court opined, under the Illinois Supreme Court’s
       decision in Linda B., that respondent had the burden of showing she did not voluntarily receive
       psychiatric services. The court denied respondent’s motion to dismiss and granted the State’s
       petition for involuntary admission upon concluding, in part, that respondent failed to show her
       psychiatric treatment was involuntary:
                     “The more difficult question is, whether that certification on October the 4th was
                timely done. The law requires that someone who’s being held involuntarily must—the
                certificate must be filed within 24 hours. She was medically there because of a surgery
                to remove a battery. The surgery took place on September the 21st. She was then [seen]
                by Dr. Alcaraz from the 25th to the 30th. It was his opinion that she was medically
                stable and could be discharged, I believe he testified to, on the 28th.
                     But, he also testified that he co-managed her care with both psychiatry and surgery.
                And Dr. Gersh testified, the evidence before the Court is that Dr. Gersh testified that
                she was medically discharged on the 3rd—October the 3rd. The question is whether
                she—whether prior to that discharge on October the 3rd, her legal status changed; that
                is, it went from being voluntarily in the hospital to involuntarily in the hospital.
                     And it’s—it is the Respondent’s burden to establish that she was involuntarily
                there. The testimony and the evidence in this case is that she wanted to leave the
                hospital, there’s no question about that. But, wanting to leave the hospital, is that the
                same as being involuntarily in the hospital? Dr.—not Dr.—nurse practitioner Corbett

                                                   -5-
              testified that she wanted to leave but that she was responsive to him telling her that she
              wasn’t—it wasn’t appropriate for her to leave the hospital yet. That she needed
              placement before leaving the hospital. I think—I haven’t seen anything that suggests,
              that demonstrates in the court’s mind that she’s met her burden that she was
              involuntarily in the hospital. The fact that she didn’t want to be there is true of every
              person, I think, in the hospital. That doesn’t mean they’re involuntarily there. So—and
              I’m basing that decision on the reading of both [Linda B.] and [In re Andrew B., 386 Ill.
              App. 3d 337, 896 N.E.2d 1067 (2008)], and it’s in the Andrew B. case that it appears the
              Court adopted a fairly technical definition of admission. The Court said that physical
              presence in a hospital or even a mental health facility does not mean that you’re
              involuntarily there. People can be there for a variety of reasons. And it’s only when that
              becomes involuntarily so, which in this case once she was discharged from the hospital,
              then she would be admitted under the—once she was medically discharged from the
              hospital on October 3rd, that is when the Court finds she was admitted for purposes of
              the Act. The certificate was filed within 24 hours of that, so the motion to dismiss will
              be denied.”
       The circuit court ordered respondent be hospitalized at McFarland Mental Health Center and
       Carle and the period of hospitalization not exceed 90 days.
¶ 18      This appeal followed.

¶ 19                                           II. ANALYSIS
¶ 20                                             A. Mootness
¶ 21       As both parties agree, this appeal is moot because respondent’s underlying 90-day
       admission period expired. See In re Andrew B., 237 Ill. 2d 340, 346, 930 N.E.2d 934, 938
       (2010). Respondent argues that this court may nevertheless consider her appeal pursuant to an
       exception to the mootness doctrine. Respondent points to two exceptions she contends apply to
       this appeal: (1) the capable-of-repetition-yet-evading-review exception (In re Benny M., 2017
       IL 120133, ¶ 19, 104 N.E.3d 313) and (2) the public interest exception (see Linda B., 2017 IL
       119392, ¶ 19). The State disagrees, maintaining neither exception applies.
¶ 22       There are two elements to the capable-of-repetition-yet-evading-review exception: (1) the
       duration of the challenged action must be too short to be fully litigated before its end and (2) a
       reasonable expectation the same complainant will again be subject to the same action. Benny
       M., 2017 IL 120133, ¶¶ 19-20. This exception applies when resolution of the issue would
       likely affect a future case involving the same respondent. In re Alfred H.H., 233 Ill. 2d 345,
       359, 910 N.E.2d 74, 82 (2009).
¶ 23       Here, the 90-day duration is too short to allow review on appeal. The first element is met.
       Benny M., 2017 IL 120133, ¶ 19. As to the second element, respondent argues her history
       establishes a reasonable expectation she will be subject again to the same conduct by Carle.
       Respondent emphasizes that within days of being discharged from Carle for swallowing
       batteries, she returned to Carle for a suicide attempt swallowing batteries. Respondent further
       maintains, as here, there is no indication Carle complied with the Mental Health Code during
       her earlier stay.
¶ 24       The State disagrees, arguing a decision in this case would have no effect on a future case, if
       any, involving respondent. According to the State, if respondent is admitted for medical


                                                   -6-
       treatment and refuses mental health treatment, she need only request discharge, which would
       trigger Carle to either discharge respondent or pursue an involuntary admission under the
       Mental Health Code. The State contends we need not resolve the appeal as respondent can
       avail herself of the protection of the Mental Health Code, and any failure to do so would be on
       respondent.
¶ 25       This appeal involves the interpretation of the Mental Health Code and a determination of
       whether its protections apply to a patient who is receiving simultaneous medical care and
       psychiatric treatment in a place deemed a “mental health facility.” In support of its contentions
       in this appeal, the testimony and the State’s arguments demonstrate that Carle believed it need
       not comply with the statutory voluntary or involuntary admission requirements under the
       Mental Health Code before providing inpatient psychiatric treatment to respondent because
       respondent had been admitted as a medical patient. Given respondent’s history, there is a
       reasonable expectation she will return to Carle in need of simultaneous medical and psychiatric
       treatment again. A decision on the merits will affect how respondent is treated when in Carle,
       or a similar institution, again for both medical and psychiatric conditions. A resolution of this
       issue will likely have some bearing on future litigation involving respondent. See Alfred H.H.,
       233 Ill. 2d at 360. Both requirements of the mootness exception for issues that are capable of
       repetition yet evading review are met here.

¶ 26                                        B. Statutory Authority
¶ 27       The Mental Health Code is the exclusive means by which a person who is mentally ill may
       be admitted to a mental health facility. In re Gardner, 121 Ill. App. 3d 7, 10, 459 N.E.2d 17, 20
       (1984); see 405 ILCS 5/3-200(a) (West 2016) (“A person may be admitted as an inpatient to a
       mental health facility for treatment of mental illness only as provided in this Chapter ***.”). Its
       “elaborate and complex system of procedures” were designed to protect the rights of those
       with mental illness. Gardner, 121 Ill. App. 3d at 10.
¶ 28       The Mental Health Code provides two means for voluntary admission to a mental health
       facility for treatment of mental illness, each with different consequences for the facility and the
       patient. An “informal admission” is authorized upon a patient’s “request without making
       formal application therefor if, after examination, the facility director considers that person
       clinically suitable for admission upon an informal basis.” 405 ILCS 5/3-300(a) (West 2016). If
       a recipient is admitted informally, the facility must inform him or her “in writing and orally at
       the time of admission of his right to be discharged from the facility at any time during the
       normal daily day-shift hours of operation.” (Emphasis added.) Id. § 3-300(b). The facility also
       must determine whether a potential recipient is clinically appropriate for such an admission.
       See id. § 3-300(a), (c).
¶ 29       The second means is governed by section 3-400 of the Mental Health Code, for the
       “[v]oluntary admission to mental health facility.” Id. § 3-400. The requirements for this type of
       admission are more rigorous. Under section 3-400(a), a person
                “may be admitted to a mental health facility as a voluntary recipient for treatment of a
                mental illness upon the filing of an application with the facility director of the facility if
                the facility director determines and documents in the recipient’s medical record that the
                person (1) is clinically suitable for admission as a voluntary recipient and (2) has the
                capacity to consent to voluntary admission.” Id. § 3-400(a).


                                                      -7-
       To be found to have capacity, the recipient must be able to understand he or she may request
       discharge at any time and the discharge “is not automatic.” Id. § 3-400(b)(2). Upon a written
       request for discharge, the facility must, within five business days, discharge the recipient or
       initiate commitment proceedings. Id. § 3-400(b)(3).
¶ 30        Involuntary admissions are authorized by section 3-600 of the Mental Health Code: “A
       person 18 years of age or older who is subject to involuntary admission on an inpatient basis
       and in need of immediate hospitalization may be admitted to a mental health facility pursuant
       to this Article.” Id. § 3-600. Section 3-601(a) mandates that a petition be filed with a facility
       director of a mental health facility. Id. § 3-601(a). Section 3-602 requires that the petition be
       accompanied by a certificate stating the respondent is subject to involuntary admission on an
       inpatient basis and requires that the immediate hospitalization be signed by a “physician,
       qualified examiner, psychiatrist, or clinical psychologist” who examined the respondent not
       more than 72 hours before admission. Id. § 3-602.
¶ 31        Section 3-604 sets a deadline for the filing of a petition for involuntary admission—a
       deadline that is at issue in this case:
                “No person detained for examination under this Article on the basis of a petition alone
                may be held for more than 24 hours unless within that period a certificate is furnished
                to or by the mental health facility. If no certificate is furnished, the respondent shall be
                released forthwith.” Id. § 3-604.
¶ 32        Additional safeguards during the involuntary admission process are provided in the Mental
       Health Code. For example, section 3-206 requires the facility director of the mental health
       facility to provide the address and phone number of the Guardianship and Advocacy
       Commission when “a person is admitted or objects to admission, and whenever a recipient is
       notified that his legal status is to be changed.” Id. § 3-206. Section 3-208 provides that when a
       certificate must be filed for involuntary admission, the individual conducting an examination
       must inform the person being examined of the purpose of the examination, his or her right not
       to talk to the examiner, and that any statements made may be used at a court hearing on the
       issue of whether he or she is subject to involuntary admission. Id. § 3-208. Moreover, section
       3-202(a) mandates that mental health facilities maintain adequate records regarding a patient’s
       admission and change in status. Id. § 3-202(a).

¶ 33                                         C. In re Linda B.
¶ 34       Central to the resolution of this matter is the supreme court’s decision in Linda B. In that
       case, like here, the respondent arrived “at the hospital with interrelated psychiatric and medical
       problems,” received psychiatric treatment while having been admitted medically, and was
       subject to a petition for involuntary admission to a mental health facility. Linda B., 2017 IL
       119392, ¶¶ 3, 5, 20. Given the factual similarities of the two cases and the precedential
       authority of the supreme court’s opinion, a summary of Linda B. is appropriate for resolution
       of this appeal.
¶ 35       In Linda B., the respondent was admitted to a medical floor at Mt. Sinai Hospital (Mt.
       Sinai) on April 22, 2013, where she also received psychiatric treatment. Id. ¶ 5. On May 9,
       2013, the mental health facility director at Mt. Sinai filed a petition seeking the involuntary
       admission of the respondent to a treatment facility. Id. ¶ 3. Supporting the petition were
       certificates showing respondent was mentally ill and immediate hospitalization was necessary


                                                     -8-
       to prevent harm to the respondent or others. Id. ¶ 4. The respondent suffered paranoid
       delusions, refused medical and psychiatric medications, and was violent with medical staff. Id.
¶ 36        At the June 11 hearing on the petition for involuntary commitment, a psychiatrist testified
       the respondent received treatment for both medical and psychiatric conditions. Id. ¶¶ 5-6. The
       respondent had been admitted to Mt. Sinai earlier that same year “ ‘with similar
       presentation.’ ” Id. ¶ 6. When asked on cross-examination if the respondent was recommended
       for nursing home placement due to mental health reasons or medical reasons, the psychiatrist
       stated the respondent’s mental health conditions prevented her from taking care of her medical
       condition. Id. ¶ 8.
¶ 37        When asked if a May 28, 2013, note by the psychiatrist indicated the respondent was ready
       for discharge from Mt. Sinai, the psychiatrist responded that the respondent was on the medical
       floor waiting to be admitted to a nursing home and did not need to be transferred to an inpatient
       psychiatric unit. Id. ¶ 9. The respondent needed a one-to-one sitter while on the medical floor.
       Id.
¶ 38        After the State rested on its petition for involuntary admission, the respondent’s counsel
       moved to dismiss the petition based on the fact that the petition was filed well beyond 24 hours
       after the respondent’s admission, when respondent was admitted to the medical floor of Mt.
       Sinai on April 22, 2013, but was also treated psychiatrically. Id. ¶ 10. The State was permitted
       to reopen its case to present evidence as to the motion to dismiss. Id. ¶ 11. The psychiatrist
       testified “ ‘[w]e don’t submit any petitions for any other patients unless we start believing that
       patients need, either psychiatric admission or [a] patient needs treatment against their will.’ ”
       Id.
¶ 39        The circuit court denied the motion to dismiss and granted the State’s petition for
       involuntary admission. Id. ¶¶ 12-13. On appeal to the First District Appellate Court, the
       judgment of the circuit court was affirmed. Id. ¶ 15. Of note, the First District concluded “the
       medical floor of the hospital, arguably, was not a ‘mental health facility’ within the meaning of
       the statute, irrespective of whether psychiatric treatment was rendered there.” Id. (citing In re
       Linda B., 2015 IL App (1st) 132134, ¶ 23, 29 N.E.3d 406).
¶ 40        The Illinois Supreme Court observed the appeal before it focused on two questions. The
       first was whether Mt. Sinai’s medical floor qualified as a “mental health facility” under the
       Mental Health Code. The second was what constitutes an admission under section 3-611 (405
       ILCS 5/3-611 (West 2016)), which mandates, “ ‘[w]ithin 24 hours, excluding Saturdays,
       Sundays and holidays’ ” after a respondent’s involuntary admission, the facility director must
       file, in part, a petition, certificates, and proof of service of the petition and a statement of rights
       to the respondent. In re Linda B., 2017 IL 119392, ¶¶ 26, 28.
¶ 41        In consideration of the first question, our supreme court observed that the “respondent’s
       psychiatric treatment and supervision on the medical floor were at least as comprehensive and
       structured as anything she might have received in the psychiatric unit.” Id. ¶ 36. Our supreme
       court concluded “[i]n those instances in which a facility or section of a facility provides
       psychiatric treatment to a person with mental illness—as was the case here—it qualifies as a
       ‘mental health facility’ for purposes of the Mental Health Code’s application.” Id. ¶ 37. In
       reaching this decision, the court noted its repeated acknowledgements that “the administration
       of involuntary mental health services involves a ‘massive curtailment of liberty.’ ” (Internal
       quotation marks omitted.) Id. ¶ 38 (quoting In re Robert S., 213 Ill. 2d 30, 46, 820 N.E.2d 424,
       434 (2004), quoting In re Barbara H., 183 Ill. 2d 482, 496, 702 N.E.2d 555, 561 (1998),

                                                      -9-
       quoting Vitek v. Jones, 445 U.S. 480, 491 (1980)). And it further observed that the purpose of
       the Mental Health Code’s “procedures is to provide adequate safeguards against unreasonable
       commitment.” Id. The court observed “one might well understand how a patient could be
       treated psychiatrically, involuntarily, in facilities not specifically designated as ‘mental health
       facilities’ and thus be deprived of the Mental Health Code’s safeguards.” Id. ¶ 39.
¶ 42       While noting the respondent could well have been deprived of the Mental Health Code’s
       safeguards, the court ultimately ruled against the respondent, after observing it did not “know”
       she was so deprived as the record did not show before the petition was filed the respondent was
       an involuntary recipient of psychiatric services at Mt. Sinai. (Emphasis in original.) Id. ¶ 40.
       The court focused on the absence in the record of the capacity in which respondent was
       admitted, as either a voluntary or involuntary recipient of treatment. Id. ¶ 41. The court
       observed that the record only demonstrated “bare-bones evidence of physical admission to the
       hospital, with some evidence of communication between hospital personnel and unidentified
       family members of [the] respondent.” Id. ¶ 42. This bare-bones evidence suggested the
       respondent may have been persuaded to go to the hospital voluntarily and treatment may have
       been consensual. Id.
¶ 43       The Linda B. court then held it was the respondent’s burden to show she was in the hospital
       involuntarily. Id. ¶ 43. The court concluded so upon citing case law related to an appellant’s
       burden on appeal:
                “It is well established that, on appeal, the party claiming error has the burden of
                showing any irregularities that would justify reversal. [Citation.] Error is never
                presumed by a reviewing court; it must be affirmatively shown by the record.
                [Citation.] It is the appellant’s burden to present a sufficiently complete record of the
                proceedings at trial to support a claim of error, and any doubts that may arise from the
                incompleteness of the record will be resolved against the appellant.” Id.
¶ 44       The court then held the respondent failed to meet that burden. Id. ¶ 49. The court observed
       that to establish the filing of the petition was untimely, the respondent had to show the initial
       period of hospitalization and psychiatric treatment was involuntary, which the record did not
       show. Id. ¶ 44.
¶ 45       Citing Andrew B., the Linda B. court acknowledged the legal status of a voluntary recipient
       of mental health services may change while one is in a mental health facility. Id. ¶¶ 48-49.
       Having found the respondent failed to demonstrate her entry to the facility or her initial
       treatment was involuntary, she failed to demonstrate error occurred. Id. ¶ 49. The court
       affirmed the involuntary admission of the respondent. Id. ¶ 51.

¶ 46                                             D. Merits
¶ 47       Respondent argues the petition for involuntary admission was untimely. According to
       respondent, Linda B. establishes Carle, in its psychiatric treatment of her, was a mental health
       facility as defined by the Mental Health Code. As such, respondent argues, Carle was required
       to comply with the Mental Health Code’s mandates regarding admission and it failed to do so,
       resulting in her confinement and psychiatric treatment without the provision of the safeguards
       of the Mental Health Code. Respondent emphasizes she was admitted for a suicide attempt on
       September 14, 2018, and the record shows psychiatric treatment began no later than September
       17, 2018. Not until October 4, 2018, well beyond the statutory 24-hour mandate, according to
       respondent, did Carle file the petition for respondent’s involuntary commitment.

                                                   - 10 -
¶ 48       The State frames the initial question to be resolved on appeal as “whether a facility must
       comply with the admission procedures of the [M]ental [H]ealth [C]ode in order to provide
       mental health treatment to an individual that is already admitted to the facility for medical
       treatment.” The State argues the facility does not. While conceding Carle “appears to be” a
       mental health facility, the State argues respondent was not admitted to Carle for mental health
       treatment but for medical treatment of the physical injuries resulting from the ingestion of
       three batteries. The apparent triggering event for its need to comply with the Mental Health
       Code’s admission was, according to the State, the determination respondent was ready to be
       discharged medically. Under this argument, the State maintains it was not until October 3,
       2018, when respondent was discharged medically, that Carle had to proceed for an involuntary
       admission.
¶ 49       We agree with respondent that the Mental Health Code requires facilities that provide
       mental health treatment, i.e., mental health facilities, comply with the Mental Health Code’s
       admission procedures, even if a recipient has already been admitted to the facility for medical
       treatment. Linda B. involves a similar respondent, one admitted to an emergency department of
       a hospital while presenting with medical and psychiatric conditions. Id. ¶ 5. The resolution of
       that appeal establishes that a facility providing mental health treatment to patients must comply
       with the Mental Health Code, even when that facility is also providing medical treatment. No
       exception to the Mental Health Code was carved out for patients, like Linda B.’s respondent,
       who had been admitted for medical reasons. Indeed, such an exception would undermine the
       holding of Linda B., as the question of timeliness would have readily been resolved with the
       recognition the respondent was being treated medically and, therefore, no petition for
       involuntary admission would have been required.
¶ 50       The exception suggested by the State would result in the unusual scenario where
       psychiatric patients with no medical conditions are entitled to the protections of the Mental
       Health Code, while psychiatric patients for whom the severity of their mental illness results in
       self-harming or suicide attempts are not entitled to the same protections when being treated for
       physical injuries related to or caused by their mental illness. A mental health facility cannot
       hide behind a “medical care” shield to permit it to provide mental health services without the
       protections of the Mental Health Code and deny protections of the Mental Health Code to those
       patients who most need it.
¶ 51       We further reject the State’s contention that “[i]t would be absurd, unjust, and inconvenient
       to require treatment facilities to comply with the admission requirements of the [M]ental
       [H]ealth [C]ode every time an individual who has already been admitted for medical treatment
       also wants to receive mental health treatment.” (Emphasis in original.) Such an assertion belies
       the purpose of the Mental Health Code and the legislature’s intent to safeguard those subjected
       to or seeking inpatient mental health treatment. If facilities that fall within the definition of
       “mental health facility” want to provide inpatient psychiatric treatment, it is not absurd, unjust,
       or inconvenient to expect those facilities to comply with the admission procedures and thus
       ensure its patients are voluntarily receiving services or must be subjected to involuntary
       commitment. Here, although respondent was receiving medical treatment due to the physical
       injuries resulting from the ingestion of batteries, she was also subjected to significant
       psychiatric treatment, which included consultations with a psychiatric team, “sitters,” and
       psychotropic medications. She was entitled to the protections of the Mental Health Code.



                                                   - 11 -
¶ 52       The State further contends we must affirm the circuit court, as respondent, like the one in
       Linda B., failed to meet her burden of showing her mental health treatment was involuntary.
       The State emphasizes respondent could have simply requested discharge or refused treatment,
       but she did not. Had she done so, according to the State, it could have filed the petition for
       involuntary admission sooner. However, as she did not, the State contends the petition was not
       untimely.
¶ 53       Respondent argues the circuit court improperly placed too much emphasis on the latter part
       of the Linda B. decision and found she carried the burden of establishing the treatment was
       involuntary. Respondent contends that to read Linda B. in this manner would undermine the
       language that expressly found that the Mental Health Code applies to facilities that provide
       mental health treatment and render the application of its safeguards meaningless.
¶ 54       Linda B.’s analysis regarding which party bears the burden of establishing voluntariness or
       involuntariness is concerning. In Linda B., our supreme court affirmed the denial of the
       respondent’s motion to dismiss upon concluding she failed to meet the burden of establishing
       her physical entry and initial treatment were involuntary. Id. ¶ 49. Upon finding the respondent
       carried this burden, the court, while discussing the proceedings in the circuit court, observed:
       “[i]n order to establish untimely filing of the May 9 petition, [the] respondent had to establish
       that her initial period of hospitalization and psychiatric treatment was involuntary.” Id. ¶ 44.
       While setting forth the respondent’s burden in the circuit court, the only analysis of that burden
       involves consideration of an appellant’s burden on appeal:
               “It is well established that, on appeal, the party claiming error has the burden of
               showing any irregularities that would justify reversal. [Citation.] Error is never
               presumed by a reviewing court; it must be affirmatively shown by the record.
               [Citation.] It is the appellant’s burden to present a sufficiently complete record of the
               proceedings at trial to support a claim of error, and any doubts that may arise from the
               incompleteness of the record will be resolved against the appellant.” Id. ¶ 43.
       No analysis was provided as to whether the recipient of mental health treatment or the provider
       of said treatment would carry this burden before the circuit court. The Linda B. court did not
       address the procedural process or burden shifting that might result from the filing of a petition
       for involuntary admission and a subsequent motion to dismiss. Nor did the court weigh policy
       considerations in the determination of which party should shoulder that burden, whether it be
       the mental health patient whose conditions are of such severity as to warrant a petition for
       involuntary commitment or the mental health facility that could secure proof of voluntariness
       by complying with the Mental Health Code, which obligates such facilities to (1) provide the
       application and accept or decline it based on the applicant’s capacity (405 ILCS 5/3-400,
       3-401(b), 3-405(a) (West 2016)), (2) permit discharge or file an involuntary petition (id.
       § 3-400(b)), (3) maintain appropriate documentation (id. § 3-202(a)), and (4) seek an
       affirmance of a voluntary recipient’s status after 30 days (id. § 3-404).
¶ 55       Whatever the analysis, we are bound by the supreme court’s holding that respondent
       carried the burden of showing her admission and treatment were involuntary. Respondent has
       argued she has done so. Respondent emphasizes the absence of any documentation filed by
       Carle seeking her admission until after her medical discharge. However, that fact also existed
       in Linda B. See Linda B., 2017 IL 119392, ¶ 41. Respondent emphasizes that her treatment
       included “sitters” and daily contact with psychiatric treatment providers. Those facts, too,
       existed in Linda B. See id. ¶¶ 4-5, 7. The facts that she would not speak to Corbett on one day,

                                                   - 12 -
       she no longer wanted to be in the hospital, and the absence of any notation of “voluntary
       treatment” in Corbett’s notes do not establish that respondent was involuntarily receiving
       psychiatric treatment. As in Linda B., there is insufficient evidence to establish her admission
       and treatment at Carle were involuntary. We must affirm the circuit court’s judgment.
¶ 56       While we affirm, we also note that Linda B. was decided September 21, 2017. Carle had
       one year to change its practices and to understand it was a “mental health facility” for purposes
       of the Mental Health Code and this patient. We conclude it was disingenuous for Carle to argue
       otherwise. One would hope, in future cases, Carle will strictly observe the admission
       requirements of the Mental Health Code and not, instead, rely on the individual to raise the
       issue.

¶ 57                                      III. CONCLUSION
¶ 58      We affirm the circuit court’s judgment.

¶ 59      Affirmed.




                                                  - 13 -